                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JENNIFER WHALEN, et al.,                           Case No. 13-cv-03072-EMC
                                   8                     Plaintiffs,
                                                                                            ORDER DENYING DEFENDANT'S
                                   9              v.                                        MOTION TO FILE MOTION FOR
                                                                                            RECONSIDERATION
                                  10     FORD MOTOR COMPANY,
                                                                                            Docket No. 473
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In March 2018, Defendant Ford Motor Company (“Ford”) moved to decertify certain class
                                  14   claims in this litigation, including the express warranty claims brought by California and
                                  15   Washington class members. See Docket No. 393 at 5–9. On August 1, 2018, the Court issued an
                                  16   Order on the decertification motion that, inter alia, denied Ford’s request to decertify the
                                  17   California and Washington express warranty claims. See Docket No. 465 (“Decert. Order”) at 2–
                                  18   4. Pending before the Court is Ford’s motion for leave to file a motion for reconsideration of this
                                  19   part of the Decertification Order. Docket No. 473. In particular, Ford contends that the Court
                                  20   “inadvertently overlooked” Ford’s argument that the unsuccessful-repair element of the express
                                  21   warranty claims requires individualized adjudication that renders the claims unsuitable for class
                                  22   treatment. Id. at 2.
                                  23          Ford is correct that the Decertification Order did not explicitly discuss the unsuccessful-
                                  24   repair element. However, because Ford’s argument on this issue is essentially unchanged from
                                  25   when it was made in opposition to class certification, and does not rest on material new evidence,
                                  26   Ford’s motion is DENIED.
                                  27                                       I.     LEGAL STANDARD
                                  28          Under Local Rule 7-9, a party must seek leave of the court to file a motion for
                                   1   reconsideration. N.D. Civ. L.R. 7-9(a). To prevail, a party “must specifically show reasonable

                                   2   diligence in bringing the motion” and establish one of the following:

                                   3                  (1) That at the time of the motion for leave, a material difference in
                                                      fact or law exists from that which was presented to the Court before
                                   4                  entry of the interlocutory order for which reconsideration is sought.
                                                      The party also must show that in the exercise of reasonable diligence
                                   5                  the party applying for reconsideration did not know such fact or law
                                                      at the time of the interlocutory order; or
                                   6
                                                      (2) The emergence of new material facts or a change of law
                                   7                  occurring after the time of such order; or
                                   8                  (3) A manifest failure by the Court to consider material facts or
                                                      dispositive legal arguments which were presented to the Court
                                   9                  before such interlocutory order.
                                  10   N.D. Civ. L.R. 7-9(b). Motions for reconsideration are generally disfavored, and are not the place

                                  11   for parties to make new arguments not raised in their original briefs. Northwest Acceptance Corp.

                                  12   v. Lynnwood Equip., Inc., 841 F.2d 918, 925–26 (9th Cir. 1988). “Nor is reconsideration to be
Northern District of California
 United States District Court




                                  13   used to ask the Court to rethink what it has already thought.” Garcia v. City of Napa, No. C-13-

                                  14   03886 EDL, 2014 WL 342085, at *1 (N.D. Cal. Jan. 28, 2014) (citing United States v. Rezzonico,

                                  15   32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).

                                  16          Ford contends that reconsideration is warranted under Local Rule 7-9(b)(3) because the

                                  17   Decertification Order did not address Ford’s argument that the California and Washington express

                                  18   warranty claims should be decertified because they require Plaintiffs to show that Ford’s repair

                                  19   attempts on their vehicles were unsuccessful. See Mot. at 1. According to Ford, this requirement

                                  20   necessarily raises individualized issues of proof, and therefore renders the claims inappropriate for

                                  21   class resolution. See id. In a narrow sense, Ford is correct—the Decertification Order did not

                                  22   directly address the unsuccessful-repair argument. Nevertheless, reconsideration is not warranted

                                  23   because the Court already rejected Ford’s argument at the class certification stage, for reasons that

                                  24   continue to apply now.

                                  25                                        II.      DISCUSSION

                                  26          In its class certification order, the Court explained that “[t]o recover for breach of express

                                  27   warranty, a plaintiff must have brought his or her vehicle in for repair twice, and Ford must have

                                  28   been unable to repair it.” Docket No. 279 at 42. The Court reasoned that
                                                                                         2
                                   1                  this information should be reflected in Ford’s records. If Ford has no
                                                      record that a particular consumer took his or vehicle in for repair
                                   2                  twice, then the fact finder can presume that the consumer did not do
                                                      so. A consumer may rebut that presumption by producing proof that
                                   3                  he or she took the vehicle in for two repairs, from his or her own
                                                      records. As the consumer has the burden of proof, if he/she is not
                                   4                  able to produce such proof, then he or she will not recover. The
                                                      inquiry will turn on records and is relatively simple. It does not
                                   5                  defeat predominance.
                                   6   Id.

                                   7          In its decertification motion, Ford raised arguments regarding both the presentment

                                   8   element and the unsuccessful-repair element of the express warranty claims. See Docket No. 393

                                   9   at 5. The Court’s decertification order squarely addressed and rejected Ford’s presentment

                                  10   argument. See Decert. Order at 3–4 (holding that “[e]ven assuming that presentment could be an

                                  11   individualized fact-based issue for a small number of class members, that does not defeat

                                  12   predominance”).
Northern District of California
 United States District Court




                                  13          However, the Court—at least expressly—did not address Ford’s unsuccessful-repair

                                  14   argument.1 Ford’s decertification motion asserted that there was no classwide evidence as to the

                                  15   successfulness of Ford’s repairs because some customers’ issues were repaired by hardware fixes,

                                  16   and other issues were fixed by software upgrades. See Docket No. 383 at 8–9. Ford made this

                                  17   same argument at the class certification stage. See Docket No. 219-4 at 31–33. Moreover, with

                                  18   respect to both the hardware repairs and software updates, Ford largely points to evidence it

                                  19   already presented at the class certification stage. See Docket No. 393 at 8–9 (citing declaration of

                                  20   Kenneth Williams, report by Dr. Paul Taylor, report by Dr. John Kelly, documents, and deposition

                                  21   transcripts, all filed in support of Ford’s opposition to class certification). The Court, in certifying

                                  22   the express warranty class claims for California and Washington, already evaluated this evidence

                                  23   and determined that the inquiry as to presentment and unsuccessful repair “will turn on records

                                  24   and is relatively simple,” and therefore that Ford’s concerns about individualized evidence “do[]

                                  25   not defeat predominance.” Docket No. 279 at 42.

                                  26
                                       1
                                  27     Plaintiffs incorrectly assert that footnote 2 of the decertification order is evidence that the Court
                                       did consider the unsuccessful-repair element. See Docket No. 482 at 3. That footnote was
                                  28   responding to Plaintiffs’ argument that the presentment requirement should be waived where
                                       repairs would be futile. See Decert. Order at 3 n.2.
                                                                                            3
                                   1          The only “new evidence” Ford presented in its decertification motion is a new expert

                                   2   report from Dr. Taylor, which shows that 91.9% of class members in California and Washington

                                   3   received fewer than two repairs (and thus likely have no claim for breach of express warranty) and

                                   4   only 2.4% received more than two. Docket No. 484 at 2 (citing Docket No. 393 at 5–8). But the

                                   5   Court did review this data and recognized that they suggest only a relatively small percentage of

                                   6   class members could assert a breach of express warranty claim. See Decert. Order at 3. On the

                                   7   merits, with respect to the presentment element, the Court concluded that this did not necessitate

                                   8   decertification, because “[e]ven assuming that presentment could be an individualized fact-based

                                   9   issue for a small number of class members, that does not defeat predominance.” Id. The same

                                  10   reasoning applies to the unsuccessful-repair element. First, adjudicating of a small number of

                                  11   unsuccessful-repair claims “is not likely to be more difficult than . . . the adjudication of

                                  12   individualized affirmative defenses, which typically does not defeat predominance.” Id. at 3–4.
Northern District of California
 United States District Court




                                  13   Second, the Court has “various tools at its disposal to manage resolution of those issues to the

                                  14   extent they arise,” such as the use of individual claim forms or the appointment of a special

                                  15   master. Id. at 4. Third, the net benefits of resolving the common issues central to all class

                                  16   members’ claims substantially predominate over the potential individualized issues. Thus, Rule

                                  17   23(b)(3)’s predominance requirement is still satisfied. Ford’s assertion that Dr. Taylor’s new

                                  18   information renders the Court’s analysis of the decertification argument obsolete is meritless; the

                                  19   information does not materially change the analysis. Docket No. 484 at 1.

                                  20          Finally, Ford rehashes its argument that individualized adjudication is required for the

                                  21   California and Washington express warranty claims because “an unsuccessful express warranty

                                  22   repair requires that the ‘dealer actions were unable to fix the specific concern the class member

                                  23   presented.’” Docket No. 473-1 at 3 (quoting Docket No. 415 at 5) (emphasis in original). As

                                  24   Plaintiffs point out, the Court has already rejected this argument in the past. See, e.g., Docket No.

                                  25   383 at 27 (“[T]o the extent a repair request arises out of that systemic, underlying defect, then it

                                  26   appears that grouping of service requests for purposes of fulfilling the terms of the express

                                  27   warranty—even with respect to distinct symptoms—is permissible.”). The Court reaffirms its

                                  28   analysis.
                                                                                          4
                                   1                                   III.     CONCLUSION

                                   2         For the foregoing reasons, Ford’s motion is DENIED.

                                   3         This Order disposes of Docket No. 473.

                                   4

                                   5         IT IS SO ORDERED.

                                   6

                                   7   Dated: November 20, 2018

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
